DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 4/22/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/9/21 and 4/22/22 have been entered.	Claims  9-10, 16, 18-19, and 23-24, as well as new claims 28-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species(incubating with an APC).  
Claims 1-2, 6 have been amended.
Claims 28-36 have been added.
Claims  9-10, 16, 18-19, and 23-24, as well as new claims 28-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species(incubating with an APC).  
Claims 1-2 and 5-6  are under examination.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pender et al., 2014 (of record, IDS ref. CP), in view of O’Reilly et al., April 2016 (of record, IDS ref. CN), and US 20130280224 and WO96/09830 (of record).
Pender et al. teach a method of treating a patient with multiple sclerosis comprising administering EBV specific CTL to the patient.  Pender et al. teach that the T cells are expanded (i.e. they proliferate) by in vitro stimulation and are reactive to peptides of EBNA1, LMP1, and LMP2 (see page 1542, in particular).  Pender et al. teach that the T cells improve symptoms of multiple sclerosis, and that the effects can be explained by the killing of EBV infected B cells (see page 1543, in particular).
Pender et al. do not teach administration of allogeneic CTL selected from a cell bank.
O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient (see page 1165, in particular). O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy (see page 1166, in particular). O’Reilly teach several centers that have established cryopreserved banks of EBV specific T cells lines which have been induced to proliferate to EBV peptides and are characterized as to virus specificity and HLA-type that can be used for treatment (see page 1168 and 1170, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of O’Reilly regarding therapy with allogeneic EBV T cells selected from a cell bank, to the EBV T cell therapy method of Pender et al.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, because O’Reilly et al. teach that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient. O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy.  Moreover, the ordinary artisan would have a reasonable expectation of success in doing so, since the ‘224 publication teaches that T cells used for adoptive therapy of multiple sclerosis can be autologous, or alternatively, allogeneic T cells can also be used.  Likewise, WO96/09830 teaches the use of allogeneic HLA-mismatched white blood cells, including T cells, as a treatment for multiple sclerosis. 
	Applicant’s arguments, and the declaration of Dr. O’Reilly, filed 12/9/21 and 4/22/22, have been fully considered, but they are not persuasive.
	Applicant argues that the cells of Pender have been generated by stimulation against only a small subset of EBV antigens, while O’Reilly describes CTL against the entire EBV repertoire. Applicant argues that the claims have been amended to indicate that the T cells are induced to proliferate with EBV peptides from EBNA-1, LMP1, and LMP2, which is different than what is taught by O’Reilly. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Pender teach expanding (i.e. proliferating) the cells with peptides expressed from AdE1-LMPpoly, express peptides EBNA1, LMP1, and LMP2A.  Furthermore, in contrast to Applicant’s assertions, O’Reilly is not limited to expanding T cells against the entire EBV repertoire, and specifically suggests using the most immunogenic proteins of each virus, or using mixed pools of peptides derived from a virus (see page 1170, in particular).  Regardless, even if the rejection relied upon stimulation with the entire EBV repertoire, this would include EBVNA-1, LPMP1, and LMP2A peptides, and would not be excluded by the present claims. 
Applicant further argues that the advantages of O’Reilly relating to the use of allogeneic T cells are applicable when treating rapidly treating lymphomas, but not to patients suffering from multiple sclerosis which is not generally a dire/urgent need.
O’Reilly et al. advantages including simplifying the treatment protocol by avoiding length culture times, as well as avoiding any issues related to  the immune status of the patient (for example, if sufficient numbers of autologous cells could not be obtained) would be applicable to treating multiple sclerosis.
Applicant further argues that a person of ordinary skill in the art would recognize that multiple sclerosis is driven by unwanted activation of the immune system, and Pender, acknowledges that adoptive transfer of EBV specific CD8 T cells could aggravate CNS inflammation.  Applicant argues that there would be no motivation or reasonable expectation of success to use HLA-mismatched allogeneic cells.
As an initial matter, the claims do not require using HLA-mismatched allogenic cells, as argued by Applicant.  For example, O’Reilly teaches selecting HLA-type and one could potentially select a fully HLA-matched T cell type to lessen any undesired side effects. Furthermore, the state of the art is such that T cells for adoptive therapy of multiple sclerosis can be obtained from either autologous or allogeneic sources, as taught by the ‘224 publication and WO96/09830.  In particular, the ‘224 publication teaches using T cell administration for treating neural damage associated and multiple sclerosis, and teaches that the T cells can be autologous, or allogenic, either HLA-matched or partially HLA-matched (see page 2 and paragraph 106, in particular). Likewise, WO96/09830 teaches the use of allogeneic HLA-mismatched white blood cells, including T cells, as a treatment for multiple sclerosis. Thus, the references provide a reasonable expectation of success in performing the claimed method.  
O’Reilly provides strong motivation for using allogeneic cells since the reference teaches that there are constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells and the immune status of the patient (see page 1165, in particular). O’Reilly teach that adoptive transfer of HLA matched virus specific allogenic T cells can address several of these limitations and improve access to virus specific T cells for therapy (see page 1166, in particular). Furthermore, the references provide a reasonable expectation of success in doing so.  For example, Pender teaches that the dose of EBV CD8 T cells can be reduced to avoid any deleterious effects. Furthermore, O-Reilly discusses the use of the allogeneic cells in transplant patients, which similar to autoimmune patients, can be characterized by deleterious unwanted activation of the immune system (in transplant patients, unwanted immune activation induces graft rejection or GVHD).  O’Reilly specifically teach that the allogeneic EBV CD8 T cell are safe in such patients, in that the virus specificity obtained by culturing the T cells over 28-35 days avoids any deleterious inflammatory effects on graft rejection or induction of GVHD (see Table 2).  Thus, the references provide a reasonable expectation of success in using allogenic EBV specific T cells in multiple sclerosis patients.
	Applicant further cites the declaration of Dr. O’Reilly, the co-author of the reference cited above, as evidence of lack of motivation/reasonable expectation of success. 
	The O’Reilly declaration states that the O’Reilly publication cited above discusses the use of allogeneic EBV specific CTLs for treatment of certain systemic disorders, but these are categorically distinct from autoimmune diseases, particularly multiple sclerosis. The declaration states that the O’Reilly publication does not describe, provide motivation, or reasonable expectation of success in using HLA-mismatched allogeneic cells for treating of multiple sclerosis.  
The rejection of record is not based on the teachings of O’Reilly alone, and therefore the opinion in the declaration that O’Reilly does not provide reasonable expectation of success in treating multiple sclerosis is not persuasive. Rather, the rejection is based on a combination of the cited references, including Pender, the ‘224 publication and WO96/09830.  In particular, Pender teaches the use of autologous EBV specific T cells are safe and effective in a patient with progressive multiple sclerosis.  Furthermore, both the ‘224 publication and WO96/09830 teach that T cell therapy in multiple sclerosis patients can be performed with either autologous or allogeneic  T cells and that allogeneic T cells are suitable for use in multiple sclerosis.  While the O’Reilly publication does not specifically cite multiple sclerosis as a disease to be treated with its allogeneic EBV specific CTLs, the reference does provide motivation for the use of such cells as an alternative to autologous cells due to constraints on the use of autologous EBV CTL for therapy, including the time length needed for generating the cells.  Together, the combination of references provides a reasonable expectation of success in doing so.  
The declaration cites a 2014 review article by Pender stating that adoptive transfer of EBV specific T cells is not without risk and could aggravate inflammation and that clinical trials are needed to determine safety and efficacy.  The declaration opines that there was a concern that introduction of activated immune cells (including both autologous EBV CTLS and allogeneic EBV CTLs) could exacerbate disease, and that the person working in the field would not have been motived to employ EBV specific CTLs for safe and effective treatment of MS, nor would such skilled person have had a reasonable expectation of success in doing so. 
	The declaration does not provide factual evidence regarding any increased risks that could result from substituting allogenic cells for the autologous cells of Pender.  In fact, the declaration states that both autologous or allogeneic EBV CTLS would present the same concerns regarding safety.  However, the Pender reference above teaches the use of autologous EBV specific T cells for treatment of a patient with multiple sclerosis that was both safe and effective.  Given the other cited references which also teach either autologous or allogeneic T cells can be used as a cell source in T cell therapy of multiple sclerosis, the preponderance of the evidence provides motivation and reasonable expectation of success in performing the claimed method. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-13, 15-16, 20-22 of copending Application No. 17/727,107 (reference application), in view of Pender et al., 2014 (of record, IDS ref. CP), US 20130280224 and WO96/09830 (of record).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘107 application claims a method of treating a systemic autoimmune disease in a subject comprising administering allogeneic CTL, wherein the CTLs express EBV specific T cell receptors and have been induced to proliferate with EBV peptides from EBV EBNA1, LMP1, and LMP2A.  The ‘107 application claims that the allogeneic CTLs are obtained from a cell bank, and that they bind to peptides on class I MHC present in the subject.  Although the ‘107 application does not specifically claim multiple sclerosis as the autoimmune disease for treatment, it would be obvious to do so with a reasonable expectation of success based on the teachings of Pender et al., US 20130280224 and WO96/09830 for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Amy E. Juedes						
Patent Examiner								
Technology Center 1600                                                                                                                                                                                            
/AMY E JUEDES/Primary Examiner, Art Unit 1644